The offense is aggravated assault; the punishment a fine of five hundred dollars and confinement in jail for one hundred days.
The information was filed on July 15, 1929, it being alleged therein that the offense was committed on July 16, 1929, which was a day subsequent to the date of the filing of the information. Appellant made a motion to quash on the ground that it appeared upon the face of the information that the offense had been committed subsequent to the date upon which said information was filed. The motion should have been sustained. The statute requires that the time of the commission of the offense be some date anterior to the *Page 658 
filing of the information. Art. 414, C. C. P. This requisite must be apparent from the information itself. The complaint upon which the information is filed cannot be resorted to to supply it. Kennedy v. State,3 S.W. 480; Winn v. State, 223 S.W. 230; Williams v. State, 12 Tex. App. 226[12 Tex. Crim. 226]; Goddard v. State, 14 Tex. App. 566[14 Tex. Crim. 566]; Wilson v. State, 15 Tex. App. 150[15 Tex. Crim. 150].
The judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.